Citation Nr: 1520936	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-32 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2002 to April 2006, including service in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In October 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDING OF FACT

The evidence shows that the Veteran's low back disability had its onset in service. 


CONCLUSION OF LAW

The criteria for service connection for lumbar degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a low back disability.  During the course of the appeal, the Veteran has consistently reported that his low back pain began in service during a physical training session in 2003.  See, e.g., January 2011 VA examination report, October 2014 Board hearing transcript.  He reported that he did not seek medical attention immediately because the pain was moderate.  However, the next morning he was unable to stand without excruciating pain, at which time he sought treatment.  The Veteran's service treatment records confirm that he was seen for back pain in February 2003.  

At the Veteran's hearing, he reported that he had no back injuries or back problems prior to service.  He also testified that at the time of his separation physical examination, he voiced his concern about his back, and the examining doctor informed him that if he wanted to pursue further testing and treatment for his back so close to separation from service, he might need to be held over and have his separation postponed.  Therefore, the Veteran did not follow-up with his concerns about his back at that time.  He reported that he managed his back symptoms until 2008, when he had a severe flare-up and went to the emergency room. 

The Veteran submitted lay statements from his wife and from his fellow service-members, all of whom confirmed that the Veteran had experienced chronic back pain in service and since service.  

The Veteran was provided a pertinent VA examination in January 2011.  The examination report referenced November 2010 X-rays that revealed mild degenerative disc disease at L5-S1.  

The Veteran's private treatment records reflect that he received physical therapy for his back during the period from June 2011 to December 2011.  An August 2011 private treatment note from the Veteran's physician included a diagnosis of degenerative disc disease.    

Given that there is competent and credible testimony of a back injury in service, as confirmed by the Veteran's service treatment records, and given the competent and credible lay statements from the Veteran's fellow service-members and his wife addressing the continuity of these symptoms both in service and since service, the evidence supports a finding that the Veteran's low back disability had its onset in service.  While the January 2011 VA examiner did not provide a detailed medical nexus opinion regarding this issue, his diagnosis of intermittent low back pain with apparent sciatica included an acknowledgement that the Veteran's low back condition started in service.  As a result of the foregoing, service connection for a low back disability is warranted. 


ORDER

Service connection for lumbar degenerative disc disease is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


